     Case 2:20-cv-00089-JAD-BNW Document 25 Filed 08/01/21 Page 1 of 4




 1                                  UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                   ***
 4    Jeremy Bryson,                                        Case No. 2:20-cv-00089-JAD-BNW
 5                              Plaintiff,
                                                            ORDER
 6            v.
 7    Zuniga, et al.,
                                Defendants.
 8

 9

10            Before the Court is pro se plaintiff Jeremy Bryson’s motion for appointment of counsel.

11   ECF No. 12. No opposition has been filed. For the reasons explained below, the Court will deny

12   the motion.

13      I.         Background

14            Mr. Bryson brings a lawsuit under 42 U.S.C. § 1983 for a violation of the Eighth

15   Amendment. Mr. Bryson alleges that Defendants Zuniga, Dzurenda, and Williams were

16   deliberately indifferent to his safety after Defendant Zuniga placed him, an inmate in the

17   Protective Segregation Unit, in a holding cell with General Population inmates who proceeded to

18   attack him, causing injury to his head and eye. ECF No. 1-1.

19            Mr. Bryson requests a court-appointed attorney, arguing the issues of the case are very

20   complex and will require significant research and investigation and that he has limited access to

21   the law library and limited knowledge of the law. ECF No. 12. Additionally, he argues that

22   having an attorney would allow him to obtain video evidence from another institution in Clark

23   County that he has been unable to obtain and is needed to prove his legal basis in this case. Id.

24   Finally, Mr. Bryson argues that a trial in this case will likely involve conflicting testimony and

25   counsel would better enable him to present evidence and cross examine witnesses. Id.

26      II.        Discussion

27            Civil litigants do not have a Sixth Amendment right to appointed counsel. Storseth v.

28   Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). In very limited circumstances, federal courts are
     Case 2:20-cv-00089-JAD-BNW Document 25 Filed 08/01/21 Page 2 of 4




 1   empowered to request an attorney to represent an indigent civil litigant. For example, courts have

 2   discretion, under 28 U.S.C. § 1915(e)(1), to “request” that an attorney represent indigent civil

 3   litigants upon a showing of “exceptional circumstances.” Agyeman v. Corrections Corp. of Am.,

 4   390 F.3d 1101, 1103 (9th Cir. 2004). The circumstances in which a court will make such a

 5   request, however, are exceedingly rare and require such a showing. United States v. 30.64 Acres

 6   of Land, 795 F.2d 796, 799-800 (9th Cir. 1986); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 7   Cir. 1986).

 8           To determine whether the “exceptional circumstances” necessary for appointment of

 9   counsel are present, the court evaluates (1) the likelihood of plaintiff’s success on the merits and

10   (2) the plaintiff’s ability to articulate his claim pro se “in light of the complexity of the legal

11   issues involved.” Agyeman, 390 F.3d at 1103 (quoting Wilborn, 789 F.2d at 1331). Neither of

12   these factors is dispositive and both must be viewed together. Wilborn, 789 F.2d at 1331.

13           Here, though it is still early in the litigation to evaluate the likelihood of success on the

14   merits, the Court finds that Mr. Bryson properly pled at least one claim which survived the

15   screening process–the violation of the Eighth Amendment through deliberate indifference to his

16   safety. ECF No. 7. Therefore, he has demonstrated some likelihood of success on the merits.

17           However, Mr. Bryson has also demonstrated his ability to articulate his claims pro se. His

18   filings are both comprehensible and literate. Mr. Bryson argues that the issues of the case are very

19   complex and will require significant research and investigation and that he has limited access to

20   the law library and limited knowledge of the law. While there are multiple defendants named in

21   the complaint, Mr. Bryson is only litigating one claim for a violation of the Eighth Amendment

22   through deliberate indifference to his safety, which is not of “substantial complexity.” Terrell v.

23   Brewer, 935 F. 2d 1015, 1017 (9th Cir. 1991) (upholding a denial of appointment of counsel in a

24   claim of a violation of the Eighth Amendment guarantee against cruel and unusual punishment).

25   Moreover, as with most pro se, incarcerated litigants, access to the law library and limited

26   knowledge of the law makes litigating claims difficult and assistance of counsel may ease such

27   difficulties. However, this is not the test when evaluating if exceptional circumstances exist, and

28   Mr. Bryson has not shown that because of these limitations he has been unable to articulate his


                                                   Page 2 of 4
     Case 2:20-cv-00089-JAD-BNW Document 25 Filed 08/01/21 Page 3 of 4




 1   positions. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (holding that in order to

 2   establish exceptional circumstances litigants must show that because of the complexity of their

 3   claims they are unable to articulate their positions).

 4            Additionally, while Mr. Bryson argues that a trial in this case will likely involve

 5   conflicting testimony and counsel would better enable him to present evidence and cross examine

 6   witnesses, these are not conditions that create a complex legal issue sufficient to be deemed an

 7   exceptional circumstance. Rather, these obstacles are merely “difficulties which any litigant

 8   would have in proceeding pro se.” Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.

 9   1990).

10            Furthermore, the Court does not find that any difficulty Mr. Bryson has experienced in

11   attempting to litigate his case has “derived from the complexity of the issues involved.” Wilborn,

12   789 F.2d at 1331. Mr. Bryson argues that his inability to obtain specific video evidence from

13   another Clark County institution will prevent him from proving his case. ECF No. 12. While Mr.

14   Bryson has had some difficulty in obtaining this evidence through a court ordered subpoena, this

15   is not a matter which speaks to the complexity of the issues. Similarly to the plaintiff in Wilborn,

16   the need for particular discovery–in this case video evidence–“does not necessarily qualify the

17   issues involved as complex.” Id. “If all that was required to establish successfully the complexity

18   of the relevant issues was a demonstration of the need for development of further facts,

19   practically all cases would involve complex legal issues.” Id. Therefore, Mr. Bryson’s difficulty

20   in obtaining this evidence does not create such a complex legal issue that it would rise to level of

21   an extraordinary circumstance.

22            Accordingly, the Court does not find that Mr. Bryson’s situation constitutes an

23   extraordinary circumstance requiring counsel. Any pro se litigant “would be better served with

24   the assistance of counsel.” Rand v. Rowland, 113 F.3d at 1525 (citing Wilborn, 789 F.2d at 1331).

25   Nonetheless, so long as a pro se litigant can “articulate his claims against the relative complexity

26   of the matter,” the “exceptional circumstances” which might require the appointment of counsel

27   do not exist. Id. In its discretion, the Court, therefore, finds that Mr. Bryson does not demonstrate

28


                                                   Page 3 of 4
     Case 2:20-cv-00089-JAD-BNW Document 25 Filed 08/01/21 Page 4 of 4




 1   the exceptional circumstances required for the appointment of an attorney and will deny his

 2   motion without prejudice.

 3          IT IS THEREFORE ORDERED that plaintiff’s motion for appointment of counsel (ECF

 4   No. 12) is DENIED.

 5          DATED: August 1, 2021.

 6

 7                                                       Brenda Weksler
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 4 of 4
